J-S46037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WAKEEM HALL                                :
                                               :
                       Appellant               :   No. 2367 EDA 2019

          Appeal from the Judgment of Sentence Entered July 22, 2019
              in the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005694-2016

BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               Filed: January 21, 2021

        Wakeem Hall (“Hall”) appeals from the judgment of sentence entered

following his conviction of corruption of minors.1 We affirm.

        In July 2015, the complainant, R.S., who was then fifteen years old, and

her cousin were employed as babysitters for Hall and his wife. On an unknown

date in July 2015, R.S. was sleeping on a couch in Hall’s home when Hall

began touching and rubbing R.S.’s arm. Hall pulled R.S. off of the couch and

into the kitchen. When they reached the kitchen, Hall put his hand up R.S.’s

shirt, unhooked her bra, felt her chest and back, pulled down her pants and

underwear, and sexually assaulted her. Immediately after the assault, R.S.

told her cousin that Hall had touched her inappropriately. Several months




____________________________________________


1   18 Pa.C.S.A. § 6301(a)(1)(i).
J-S46037-20


later, R.S. told two friends, and employees at her school, about the incident,

who contacted the police.

       Following an investigation, Hall was arrested on May 6, 2016, and

charged with rape, corruption of minors, unlawful restraint, statutory sexual

assault, indecent assault, sexual assault, and false imprisonment.2        Hall

elected to proceed pro se, and was appointed standby counsel. Hall filed a

pro se omnibus pre-trial Motion, which the trial court denied. Following a jury

trial on January 8-9, 2019,3 Hall was convicted of corruption of minors, and

was acquitted of rape, sexual assault, and unlawful contact with a minor.4 Hall

waived the preparation of a pre-sentence investigation report, and proceeded

to sentencing the next day. The trial court sentenced Hall to two-and-a-half

to five years in prison with credit for time served.

       Hall filed a timely post-sentence Motion, claiming that his sentence was

unreasonably harsh, and that the weight of the evidence did not support his

conviction. On May 17, 2019, following a hearing, the trial court issued an

Order granting Hall’s post-sentence Motion, vacating Hall’s sentence, and

____________________________________________


2 18 Pa.C.S.A. § 3121(a)(1), 6301(a)(1)(i), 6318(a)(1), 2902(a)(1),
3122.1(b), 3126(a)(1), 3124.1, and 2903(a).

3 After the first day of trial, Hall elected to utilize the services of standby
counsel, who continues to represent Hall through the instant appeal.

4 The trial court dismissed the charge of false imprisonment at Hall’s
preliminary hearing. The Commonwealth nolle prossed all other remaining
charges prior to the start of trial.



                                           -2-
J-S46037-20


scheduling a new sentencing hearing.5 On July 22, 2019, the trial court again

sentenced Hall to a term of two-and-a-half to five years in prison with credit

for time served. Hall did not file a post-sentence Motion, but filed a timely

Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of

matters complained of on appeal.

       Hall raises the following issues for our review:

       1. Whether the guilty verdict as to the charge of [c]orruption of
       [m]inors was against the weight of the evidence?

       2. Whether there was sufficient evidence to sustain the conviction
       upon the charge of [c]orruption of [m]inors?

       3. Whether [Hall]’s [M]otion to dismiss pursuant to Pa.R.Crim.P.
       600(A) should have been granted?

       4. Whether the trial court improperly departed from the
       sentencing guidelines and, as a result, the sentence was
       unreasonable, constituting an abuse of discretion?

Brief for Appellant at 4.6

       In his first claim preserved for our review, Hall argues that the jury’s

verdict was against the weight of the evidence. Id. at 11-15. Specifically, he

attacks the credibility of R.S.’s testimony and her account of the assault, and

points to the lack of forensic evidence offered by the Commonwealth to


____________________________________________


5 The record does not include the notes of testimony from the trial court
hearing on Hall’s post-trial Motion, nor does the record include any information
detailing the reasons why the trial court vacated Hall’s sentence.

6 In the argument section of Hall’s brief, he indicates that he is not pursuing
his second and third issues on appeal. See Brief for Appellant at 14-15, 15-
16. Thus, we decline to address these issues separately.

                                           -3-
J-S46037-20


corroborate R.S.’s testimony that Hall had ejaculated during the assault. Id.

at 12. Further, Hall directs our attention to R.S.’s choice not to report the

assault until several months after it occurred, and her inability to recall the

exact date in July 2015 on which Hall assaulted her. Id. at 12-13. Hall points

to his own testimony at trial and the statements he made to police in which

he adamantly denied that he had assaulted R.S. Id. at 13-14. Further, Hall

iterates that his niece testified as to Hall’s good reputation in the community.

Id.7

               The law pertaining to weight of the evidence claims is well-
       settled. The weight of the evidence is a matter exclusively for the
       finder of fact, who is free to believe all, part, or none of the
       evidence and to determine the credibility of the witnesses. A new
       trial is not warranted because of a mere conflict in the testimony
       and must have a stronger foundation than a reassessment of the
       credibility of witnesses. Rather, the role of the trial judge is to
       determine that notwithstanding all the facts, certain facts are so
       clearly of greater weight that to ignore them or to give them equal
       weight with all the facts is to deny justice. On appeal, our purview
       is extremely limited and is confined to whether the trial court
       abused its discretion in finding that the jury verdict did not shock
       its conscience. Thus, appellate review of a weight claim consists
       of a review of the trial court’s exercise of discretion, not a review
       of the underlying question of whether the verdict is against the
       weight of the evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(quotation marks and citations omitted).

       The trial court, in its Opinion, addressed Hall’s weight claim as follows:


____________________________________________


7 We note that Hall preserved his challenge to the weight of the evidence by
raising it during his resentencing hearing. See N.T., 7/22/19, at 3-4, 7-8;
see also Pa.R.Crim.P. 607(A).

                                           -4-
J-S46037-20


      [Hall]’s challenge rests on his argument that [R.S.]’s testimony
      was incredible, contradictory and uncorroborated. Pennsylvania
      law is clear that a conviction may be based on the uncorroborated
      testimony of a single witness. Commonwealth v. Johnson, 180
      A.3d 474, 478 (Pa. Super[.] 2018). Thus, the testimony of
      R[.]S[.] alone was sufficient to support the conviction. However,
      contrary to [Hall]’s assertions, R[.]S[.]’s testimony was
      corroborated by her conduct, her prompt report to her cousin, and
      by her consist [sic] report of the events to her school counselor,
      her reluctance to be involved in a court proceeding, and her
      statement to the [Philadelphia Children’s Alliance] interviewer.

            Assuming that there were contradictions or conflicts in the
      testimony, as [Hall] claims, it is the role of the factfinder “to weigh
      the evidence and resolve conflicts therein.” Commonwealth v.
      Story, 383 A.2d 155, 167 (Pa. 1978). Resolving conflicts in the
      testimony is an “appropriate [fact finder] function and [an]
      appellant will not be heard to complain.” Commonwealth v.
      Gardner, 416 A.2d 1007, 1009 (Pa. 1980). It is also up to the
      jury to decide whether to find that the character testimony
      outweighs the other evidence and creates a reasonable doubt.

            This [c]ourt observed the testimony of [R.S.] and heard
      from the corroborating/prompt complaint witnesses. The [c]ourt
      found [R.S.] credible, and the behavior of [R.S.] and others
      following the incident supported her credibility. Conversely, the
      testimony of [Hall] that he, a 40-year-old man, was the innocent
      and unwilling victim of a 15-year-old sexual aggressor, was
      incredible.

Trial Court Opinion, 1/24/20, at 9-10.

      Upon our review of the record, we agree with the sound analysis of the

trial court, and discern no abuse of discretion in its determination that the

weight of the evidence supported Hall’s conviction. See Gonzalez, supra.

Hall, essentially, asks us to re-weigh the evidence in his favor, which this Court

is not empowered to do. See Commonwealth v. Vargas, 108 A.3d 858,

867 (Pa. Super. 2014) (stating that this Court may not “re-weigh the evidence



                                       -5-
J-S46037-20


and substitute our judgment for that of the fact-finder.”). Accordingly, we can

grant Hall no relief on this claim.

      In Hall’s final preserved issue, he argues that the trial court imposed an

unreasonable sentence. Brief for Appellant at 16-17. Hall asserts that the

trial court’s imposition of the statutory maximum sentence of two-and-a-half

to five years in prison was excessive, as the trial court “failed to adequately

set forth aggravating factors justifying such an upward departure, and

improperly considered prior arrests not even held over for court[.]” Id.

      Hall challenges the discretionary aspects of his sentence, from which

there is no automatic right to appeal. Commonwealth v. Allen, 24 A.3d

1058, 1064 (Pa. Super. 2011).         An appellant challenging the discretionary

aspects of sentence must first invoke this Court’s jurisdiction by satisfying a

four-part test to determine:

      (1) whether the appeal is timely; (2) whether [a]ppellant
      preserved his issue; (3) whether [a]ppellant’s brief includes a
      concise statement of the reasons relied upon for allowance of
      appeal with respect to the discretionary aspects of sentence; and
      (4) whether the concise statement raises a substantial question
      that the sentence is appropriate under the sentencing code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa. Super. 2013)

(citations omitted).

      Here, Hall filed a timely Notice of Appeal, and preserved the issue during

his resentencing hearing.      See N.T., 7/22/19, at 3-4, 7-8 (wherein Hall’s

counsel stated that he was incorporating the previously-filed post-sentence

Motion into the resentencing, and that he would be filing a notice of appeal

                                        -6-
J-S46037-20


directly, as the issues on appeal had already been preserved). Additionally,

Hall’s appellate brief contains a separate Rule 2119(f) Statement. See Brief

for Appellant at 16-17. Finally, Hall has raised a substantial question for our

review. See Commonwealth v. Flowers, 149 A.3d 867, 871 (Pa. Super.

2016) (stating that an argument that the trial court failed to state adequate

reasons on the record for its sentence raises a substantial question);

Commonwealth v. Pacheco, 227 A.3d 358, 376 (Pa. Super. 2020) (stating

that “an allegation that the court considered an impermissible sentencing

factors raises a substantial question.”).   Accordingly, we will consider the

merits of Hall’s discretionary aspects of sentencing claim.

      We adhere to the following standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercise its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Robinson, 931 A.2d 15, 26 (Pa. Super. 2007) (citation

omitted).

      “When reviewing sentencing matters, this Court must accord the

sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference, and the

overall effect and nature of the crime.” Commonwealth v. Ventura, 975

A.2d 1128, 1134 (Pa. Super. 2009).      “We cannot re-weigh the sentencing

                                     -7-
J-S46037-20


factors and impose our judgment in the place of the sentencing court.”

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009).

      A trial court’s sentence “should call for confinement that is consistent

with the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S.A. § 9721(b). Pursuant to 42 Pa.C.S.A.

§ 9781(c), we can vacate and remand only if we find that: (1) the trial court

intended to sentence within the guidelines, but “applied the guidelines

erroneously;” (2) a sentence was imposed within the guidelines, “but the case

involves circumstances where the applications of the guidelines would be

clearly unreasonable;” or (3) “the sentencing court sentenced outside the

sentencing guidelines and the sentence is unreasonable.”           42 Pa.C.S.A.

§ 9781(c).

      “In every case in which the court imposes a sentence for a felony or a

misdemeanor, the court shall make as a part of the record, and disclose in

open court at the time of sentencing, a statement of the reason or reasons for

the sentence imposed.” Commonwealth v. Mouzon, 812 A.2d 617, 620-21

(Pa. 2002); 42 Pa.C.S.A. § 9721(b). Although the sentencing court is required

to explain on the record its reasons for imposing sentence, it “need not

specifically cite or include the language of the sentencing code, it must only

demonstrate that the court has considered the factors specified in the code.”




                                      -8-
J-S46037-20


Commonwealth v. Baker, 507 A.2d 872, 874 (Pa. Super. 1986) (internal

citation omitted).

        Further,

        [t]he [Sentencing G]uidelines have no binding effect, create no
        presumption in sentencing, and do not predominate over other
        sentencing factors—they are advisory guideposts that are
        valuable, may provide an essential starting point, and that must
        be respected and considered; they recommend, however, rather
        than require a particular sentence.

Commonwealth v. Walls, 926 A.2d 957, 964-65 (Pa. 2007). “[T]here is no

abuse of discretion unless the sentence is manifestly excessive so as to inflict

too severe a punishment.” Mouzon, 812 A.2d at 624-25.

        In this case, the parties agreed that the Offense Gravity Score for Hall’s

corruption of minors conviction was 4, and that Hall’s prior record score was

zero.    Applying the Basic Sentencing Matrix set forth at 204 Pa. Code

§ 303.16(a), the Sentencing Guidelines recommend a standard-range

minimum sentence of restorative sanctions to 3 months, plus or minus 3

months. See id. § 303.16(a); see also id. § 303.13(a)(4) (providing that,

for an offense with an Offense Gravity Score of 4, a “court may impose a

sentence that is up to 3 months longer than the upper limit of the standard

range[,]” if it determines that there are aggravating circumstances). The trial

court imposed the statutory maximum sentence of two-and-a-half to five

years in prison. See 18 Pa.C.S.A. § 1104(1) (stating that a sentence for a

first degree misdemeanor conviction shall be not more than five years).

Because the trial court imposed a sentence beyond the Sentencing Guidelines,

                                       -9-
J-S46037-20


Hall’s sentence will not be reversed unless it is unreasonable. 42 Pa.C.S.A.

§ 9781(c)(3).

      In its initial sentencing of Hall, the trial court placed on the record its

reasons for imposing its sentence:

      I have considered the arguments of both [c]ounsel, the testimony
      of [R.S.’s father], [Hall]’s allocution, [t]he Affidavit of Probable
      Cause marked as C-1, as well as the particular circumstances of
      the offense. This court does respect the [j]ury’s verdict and is
      considering only what is relevant to the conviction of corrupting
      the morals of a minor, and even so, given the evidence in the light
      most favorable to the Commonwealth as it relates to that
      conviction, this court finds that the guidelines failed to reflect the
      threat that [Hall] poses to society. The court also gives great
      consideration to the offense of [Hall]’s conduct the impact on the
      victim. [sic] As to the particular circumstances of the offense,
      the court notes [Hall]’s relative age, position of authority and size
      in relation to the victim; so [sic] additional aggravating factors.
      So while [] Hall has waited a long time to get his verdict, the time
      has served him well to consume the time for the aggravated
      sentence. The [c]ourt will depart upward and sentence [Hall] to
      two-and-a-half to five years of incarceration; credit for time
      served.

N.T., 1/10/19, at 17-18.

      Subsequently, at Hall’s resentencing hearing, the trial court stated the

following:

      All right. So, again, I have considered the arguments of both
      counsel and also reviewed the notes of testimony from the
      January 10, 2019, sentencing hearing. And, again, I will consider
      the testimony of [R.S.’s father] as relative to the impact on the
      victim. This [c]ourt also considers the particular circumstances of
      the offense noting [Hall]’s relative age, position of authority, and
      size in relation to the victim. This [c]ourt also considers [Hall]’s
      allocution and finds from it a lack of remorse. And for all of these
      reasons, the [c]ourt will depart upward and sentence [Hall] to 2
      ½ to 5 years incarceration with credit for time served. Again, I



                                     - 10 -
J-S46037-20


      won’t impose any conditions. The sentence will be exactly as it
      was before.

N.T., 7/22/19, at 5.

      Our review of the record confirms that the trial court considered the

relevant sentencing factors, and adequately set forth its reasons for imposing

a sentence outside of the Sentencing Guidelines, which we do not conclude is

unreasonable. See Mouzon, 812 A.2d at 620-21. We also do not conclude

that the sentence is unreasonable, considering the circumstances of the

offense, the age of the victim, and Hall’s demeanor at sentencing. See id. at

624-25. Additionally, contrary to Hall’s claims, the record does not indicate

that the trial court improperly considered Hall’s prior arrest history. See N.T.,

1/10/19, at 4-21; N.T., 7/22/19, at 3-8 (wherein the trial court details its

reasons for imposing Hall’s sentence). In light of the foregoing, we discern

no abuse of the trial court’s discretion in imposing Hall’s sentence, and Hall is

not entitled to relief on this claim. See Robinson, supra; Baker, supra.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/21




                                     - 11 -